        Case 4:17-cv-00624 Document 323 Filed on 09/24/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  September 24, 2020
                                IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

KAREN MINIEX,              §
        Plaintiff,         §
                           §
v.                         §                                      Civil Action No. 4:17-0624
                           §
HOUSTON HOUSING AUTHORITY, §
et al.,                    §
        Defendants.        §

                                                    ORDER

            The Court has received Intervenor’s Motion for Rehearing and to Transfer

[Doc. # 322]. It is hereby

            ORDERED that Intervenor may file the Motion to Vacate Arbitration Award

in Civil Action No. 20-1477. If filed by October 2, 2020, the Motion to Vacate

Arbitration Award will be deemed timely.

                                            24th day of September, 2020.
            SIGNED at Houston, Texas, this _____




                                                              NAN Y F. ATLAS
                                                     SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2017\624MRehearing.wpd   200924.1004
